      Case 9:19-cv-00101-BMM-JTJ Document 161 Filed 07/08/20 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

CLARENCE REDMOND LOGUE,

                     Plaintiff,                  CV 19-101-M-BMM-JTJ
vs.

JENNIFER ROOT; C.D.O. COOPER;                  ORDER ADOPTING MAGISTRATE
and TAMMY BOWEN,                                  JUDGE’S FINDINGS AND
                                                   RECOMMENDATIONS
                     Defendants.


                                   Background

       Plaintiff Clarence Redmond Logue (“Logue”) filed a prolific number of

motions, including the following eleven:

    Motion to Object and to Stay (Doc. 22);

    Motion for Summary Judgment (Doc. 48);

    Motion for Leave to file Response Brief (Doc. 122);

    Motions to Admit Evidence (Docs. 124, 149)

    Motion to Extend Deadlines for Discovery and Pretrial Motions (Doc. 125);

    Motions for Appointment of Counsel (Doc. 126);

    Motion for Pre-trial Relief (Doc. 128);

    Motion for Reconsideration, to Appoint Counsel, and to Stay (Doc. 143);

                                           1
     Case 9:19-cv-00101-BMM-JTJ Document 161 Filed 07/08/20 Page 2 of 9



    Motion for Subpoena (Doc. 150); and

    Motion for Leave to File Statement (Doc. 153).

      Defendants Jennifer Root, C.D.O. Cooper, and Tammy Bowen

   (“Defendants”) have also filed several motions, including the following three:

    Second Motion for Summary Judgment (Doc. 99);

    Motion in Limine (Doc. 134); and

    Motion for Judicial Notice (Doc. 136).

      United States Magistrate Judge John Johnston issued Findings and

Recommendations covering all these motions on June 11, 2020. (Doc. 157.) Judge

Johnston recommended that the Court should decline supplemental jurisdiction

over any state law claims. (Doc. 157 at 26.) Judge Johnston next recommended

that Logue’s Motion for Summary Judgment (Doc. 48) should be granted as to the

taking of $1,079.82 on January 25, 2018, and denied in all other respects. (Doc.

157 at 26.) Judge Johnston also recommended that Defendants’ Second Motion for

Summary Judgment (Doc. 99) should be granted as to the taking of $174.10 on

December 5, 2017, and as to any claim under 42 U.S.C. § 1985, and denied in all

other respects. (Doc. 157 at 26.) Judge Johnston finally recommended that Logue’s

Motion for Reconsideration (Doc. 143) should be denied. (Doc. 157 at 26.)



                                         2
        Case 9:19-cv-00101-BMM-JTJ Document 161 Filed 07/08/20 Page 3 of 9



         Judge Johnston denied the following motions: Logue’s Motion to Object and

to Stay (Doc. 22); Logue’s Motion for Leave to File a Response Brief (Doc. 122);

Logue’s Motions to Admit Evidence (Docs. 124, 149); Logue’s Motion to Extend

Deadlines for Discovery and Pre-trial Motions (Doc. 125); Logue’s Motion for

Appointment of Counsel (Doc. 126); Logue’s Motion for Pre-trial Relief (Doc.

128); Logue’s Motion to Appoint Counsel and to Stay (Doc. 143); Logue’s Motion

for Subpoena (Doc. 150); and Logue’s Motion for Leave to File Statement (Doc.

153).

         Judge Johnston granted Defendants’ Motion to Strike (Doc. 113) and

Defendants’ Motion for Judicial Notice (Doc. 136). Judge Johnston also granted

Defendants’ Motion in Limine (Doc. 134) as to Items A, B, C, and D. Judge

Johnston also granted the Motion in Limine (Doc. 134) as to Item E with respect to

any allegations of medical malpractice or lack of medical. Finally, Judge Johnston

denied the Motion in Limine (Doc. 134) as to potential expert disclosures or

testimony regarding compensatory damages resulting from the due process

violation.

                                  Legal Standard

         The Court reviews de novo Findings and Recommendations to which a party

timely objects. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the

                                          3
     Case 9:19-cv-00101-BMM-JTJ Document 161 Filed 07/08/20 Page 4 of 9



portions of the Findings and Recommendations to which the parties did not

specifically object. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981). Where a party’s objections constitute

perfunctory responses argued in an attempt to engage the district court in a

reargument of the same arguments set forth in the original response, however, the

Court will review the applicable portions of the findings and recommendations for

clear error. Rosling v. Kirkegard, 2014 WL 693315 *3 (D. Mont. Feb. 21, 2014)

(internal citations omitted).

I.    Logue’s Objections

      Logue objects, at length, to Judge Johnston’s dismissal of Logue’s theory

that Defendants stand responsible for damages to Logue. Logue’s objections, while

extensive, fail to constitute a specific objection.

      Logue additionally lodges general objections to Judge Johnston’s denial of

several motions and granting of Defendants’ motions. (Doc. 158 at 16.) Logue

provides no bases for these objections.

      Finally, Logue objects to Judge Johnston’s recommendation that the Court

decline supplemental jurisdiction over state law claims. Logue appears to argue,

without further explanation, that Judge Johnston’s “[a]nalysis is partially contrary



                                            4
          Case 9:19-cv-00101-BMM-JTJ Document 161 Filed 07/08/20 Page 5 of 9



to what was held by the Ninth Circuit.”1 (Doc. 158 at 17.) Logue cites Shinault v.

Hawks to support this argument. 782 F.3d 1053 (9th Cir. 2015). Logue fails to

explain how Judge Johnston’s analysis proves “partially contrary.” The Court will

not make Logue’s argument for him.

           The Court finds no specific objections and will review Judge Johnston’s

Findings and Recommendations for clear error. The Court finds no error.

II.        Defendants’ Objections

           Defendants object to the following three of Judge Johnston’s Findings and

Recommendations: (1) Defendants violated Logue’s procedural right to due

process as it relates to the withdrawal of $1,079.82; (2) Logue suffered injury by

the deprivation of due process; and (3) Defendants are not entitled to qualified

immunity.

           A.       Whether Defendants violated Logue’s procedural right to due
                    process

           Defendants first object to Judge Johnston’s conclusion that Defendants

deprived Logue of due process. Defendants’ objection relies, nearly verbatim, on

the same analysis set forth in their Brief in Support of Summary Judgment.



1
    The Court altered Logue’s spelling to improve readability and clarity.
                                                            5
     Case 9:19-cv-00101-BMM-JTJ Document 161 Filed 07/08/20 Page 6 of 9



(Compare Doc. 101 at 13-19 with Doc. 159 at 3-8.) Judge Johnston considered

those arguments in reaching his Findings and Recommendations. The Court will

not reargue them. The Court reviews Judge Johnston’s Findings and

Recommendations for clear error. See Rosling, 2014 WL 693315 at *3. The Court

finds no clear error.

      B.     Whether Logue suffered injury

      Defendants next object to Judge Johnston’s conclusion that Logue suffered

an injury from the lack of pre-deprivation hearing. Defendants’ objection recites,

again nearly verbatim, the argument set forth in their Brief in Support of Summary

Judgment. (Compare Doc. 101 at 19-20 with Doc. 159 at 8-9.) Defendants further

cite Codd v. Velger, 429 U.S. 624 (1977), to distinguish Judge Johnston’s reliance

upon Carey v. Piphus, 435 U.S. 247 (1978). (Doc. 159 at 9.) Defendants’ attempt

to distinguish Carey constitutes the same argument raised in their Brief in Support

of Summary Judgment. The Court again reviews Judge Johnston’s Findings and

Recommendations for clear error. See Rosling, 2014 WL 693315 at *3. The Court

finds no clear error.




                                         6
     Case 9:19-cv-00101-BMM-JTJ Document 161 Filed 07/08/20 Page 7 of 9



      C.    Whether Defendants are entitled to qualified immunity

      Defendants object finally that Judge Johnston incorrectly concluded that

Defendants are not entitled to qualified immunity. Defendants’ objection stands,

once more, on a previously raised argument. Judge Johnston considered that

argument in determining his Findings and Recommendations. The Court will only

review those Findings and Recommendations for clear error. See Rosling, 2014

WL 693315 at *3. The Court finds no clear error.

                                     ORDER

      Accordingly, IT IS ORDERED:

      1.    Judge Johnston’s Findings and Recommendations (Doc. 157) are

      ADOPTED IN FULL.

      2.    Logue’s Motion to Object and to Stay (Doc. 22) is DENIED AS

      MOOT.

      3.    Defendants’ Motion to Strike (Doc. 113) is GRANTED. Logue’s

      Brief (Doc. 111) is STRICKEN.

      4.    Logue’s Motion for Leave to File a Response Brief (Doc. 122) is

      DENIED.

      5.    Logue’s Motions to Admit Evidence (Docs. 124, 149) are DENIED.


                                         7
Case 9:19-cv-00101-BMM-JTJ Document 161 Filed 07/08/20 Page 8 of 9



 6.    Logue’s Motion to Extend Discovery and Pre-trial Motions Deadlines

 (Doc. 125) is DENIED.

 7.    Logue’s Motions for Appointment of Counsel (Docs. 126, 143) are

 DENIED.

 8.    Logue’s Motion for Pre-trial Relief (Doc. 128) is DENIED and

 STRICKEN.

 9.    Logue’s Motion to Stay (Doc. 143) is DENIED.

 10.   Logue’s Motion for Subpoena (Doc. 150) is DENIED.

 11.   Logue’s Motion for Leave to File Statement (Doc. 153) is DENIED.

 12.   Defendants’ Motion in Limine (Doc. 134) is GRANTED as to Items

 A, B, C, and D. The Motion is also GRANTED as to Item E with respect to

 any allegations of medical malpractice or lack of medical care or

 prescriptions but DENIED as to potential expert disclosures or testimony

 relevant to compensatory damages resulting from the due process violation.

 13. Defendants’ Motion for Judicial Notice (Doc. 136) is GRANTED.

 14. The Court DECLINES supplemental jurisdiction.

 15.   Logue’s Motion for Summary Judgment (Doc. 48) is GRANTED as

 to the taking of $1,079.82 on January 25, 2018, and DENIED in all other

 respects.

                                   8
Case 9:19-cv-00101-BMM-JTJ Document 161 Filed 07/08/20 Page 9 of 9



 16.   Defendants’ Second Motion for Summary Judgment (Doc. 99) is

 GRANTED as to the taking of $174.10 on December 5, 2017, and as to any

 claim under 42 U.S.C. § 1985, and DENIED in all other respects.

 17. Logue’s Motion for Reconsideration (Doc. 143) is DENIED.

 DATED this 8th day of July, 2020.




                                  9
